DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Allowable Subject Matter
Claims 1-13, and 23-27 are allowed.
The following is an examiner’s statement of reasons for allowance: Claim 1, in the pertinent part, recites “the device is configured to be expelled through the rectal sphincter during defecation”. Claim 21, in the pertinent part, recites “the balloon having a pliability sufficient to allow the inflated balloon to pass through a rectal sphincter during defecation”.
The Patent Trial and Appeal Board (PTAB) reversed the rejection of claims 23-27 under 35 U.S.C. 112 (pre-AIA ) second paragraph (Opinion pgs. 4-5).
The PTAB reversed the rejection of claims 1-13, and 23-27 under 35 U.S.C. § 103(a) because Swanson did not teach how its balloon could meet the limitations above. (Opinion pgs. 5-6).
Applicant timely filed a terminal disclaimer on 5 October 2021 which was approved the same day, and is sufficient to overcome the nonstatutory double patenting rejection, which is withdrawn.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARRY ROSS WILSON whose telephone number is (571)270-5899. The examiner can normally be reached Monday-Friday 8 am- 5 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571)272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LRW/Examiner, Art Unit 3783                                                                                                                                                                                                        /BHISMA MEHTA/Supervisory Patent Examiner, Art Unit 3783